DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/11/2021 is acknowledged and entered by the Examiner. Claims 1 and 6 have been amended. Claims 14-30 were previously canceled. Claims 1-13 and 31-32 are currently pending in the instant application.  
The objection of claim 6 is withdrawn in view of Applicant’s amendment.
The rejection of claim 1 (and depend claims 2-13 and 31-32) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description is withdrawn in view of Applicant’s amendment and remark.
The rejection of claims 1-2, 11-13, and 31-32 under 35 U.S.C. 102(a)(1) as being anticipated by Jo (US 2018/0053940 Al) is withdrawn in view of Applicant’s amendment. Specifically, Jo does not disclose the first sub-nanoscale lithium metal oxide coating and the sub-nanoscale metal oxide coating are less than 1 nm thick as required in amended claim 1.
withdrawn in view of Applicant’s amendment.
The rejection of claims 5-6 and 8-10 under 35 U.S.C. 103 as being unpatentable over Jo (US 2018/0053940 Al) in view of Albano (US 2016/0351973 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Jo (US 2018/0053940 Al) and Albano (US 2016/0351973 A1) in view of Xianxing (CN 105470474 Al) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-13 and 31-32 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 12/27/2021, have been carefully reviewed and searched. The best new prior art found is to US 2012/0258366 A1 (hereinafter Yu). Yu discloses a positive active material (cathode) for a rechargeable lithium battery comprises a nickel-based compound (a layered nickel-rich material) particles (See [0006]). Yu discloses that the nickel-based particles are surface coated with a metal oxide layer having a thickness ranging from 1-50 nm (See [0019] and [0021]). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761